 Case 3:18-cr-30112-SMY Document 26 Filed 04/09/19 Page 1 of 2 Page ID #33




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                              Plainti tT,     )
                                              )
               vs.                            )       CRIMINAL NO. 18-CR-30112-SMY
                                              )
DARVON D. STACKER,                            )
                                              )
                              Defendant.      )


                                   STIPULATION OF FACTS

     Steven D. Weinhoeft, United States Attorney for the Southern District of Illinois, and

Daniel T. Kapsak, Assistant United States Attorney for said District, herewith enter into the

following Stipulation of Facts with the Defendant:

I.     On April 6, 2018, East St. Louis, Illinois, police officers conducted a traffic stop on a

       vehicle driven by Defendant Stacker. At the time of this stop, Defendant Stacker was in

       possession of a 9 mm Canik handgun, Smith & Wesson, bearing serial number

       15AP12775, which was located on the front passenger seat ofthe vehicle.

2.     The aforementioned firearm was manufactured outside of the State of Illinois, and

       therefore traveled i.n and affected interstate commerce to reach the State of Illinois.

3.     All of these events occurred in the Southern District of Illinois.

4.     Prior to April6, 2018, Defendant Stacker was convicted of a crime punishable by a term

       of imprisonment of more than one year. Specifically, Defendant Stacker was convicted

       of Aggravated Domestic Battery, on or about July 13, 2007, in Cause Number 07- CF-

       717, in the Twentieth Judicial Circuit Court, St. Clair County, Illinois.
 Case 3:18-cr-30112-SMY Document 26 Filed 04/09/19 Page 2 of 2 Page ID #34




5.      Defendant agrees to forfeit the 9 mm Canik handgun, Smith & Wesson, bearing serial

        number 15AP12775, along wi.~h any and all ammunition contained in this firearm or

        seized with this firearm.

6.      This stipulation of facts is intended only to provide the Court with a sufficient foundation

        to accept Defendant's guilty plea and is not necessarily an exhaustive account of the

        Defendant's criminal activity.




~h~~-
DARVOND. STACKER                                      DANIEL T. KAPSAK
Defendant             Jj                              Assistant United States Attorney

     f:Jk_~
ETHANSKAG~
Attorney for D[fen!nt

Date:      Li _1-/ ~ { ,




                                                 2
